1
2
3
4                                                                  JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ERNESTO S. S.,                                Case No. 2:17-cv-05928-KES
11
     By Brenda Ramirez, Conservator of
12   Person and Estate,                                    JUDGMENT
13                Plaintiff,
14       v.
15   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
16
                  Defendant.
17
18
           IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19
     Memorandum Opinion and Order, the decision of the Commissioner of the Social
20
     Security Administration is reversed and this matter is remanded for further
21
     proceedings consistent with the Opinion.
22
23
     DATED: January 22, 2019               ____________________________________
24                                         KAREN E. SCOTT
25                                         United States Magistrate Judge

26         1
            As of November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations performing the duties and functions not reserved to the
     Commissioner of Social Security.”
28
